NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DEVIN L. SMITH,                           )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-4316
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; William Fuente, Judge.

Charalampos G. Demosthenous of The
Demosthenous Law Firm, Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa,
for Appellee.

PER CURIAM.


             Affirmed.


KELLY, SLEET, and MORRIS, JJ., Concur.